Citation Nr: 0431013	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  98-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the right lower thigh, 
Muscle Group XV, currently evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right foot, Muscle 
Group X, currently evaluated as 10 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right popliteal 
space Muscle Group XIII, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for right 
varicosities, scabies, treated.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945, including combat service during World War II, and his 
decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and April 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In the April 1996 rating 
action, the RO denied entitlement to an increased rating for 
the residuals veteran's shell fragment wound of the right 
lower thigh, Muscle Group XV.  In the April 1999 rating 
decision, the RO determined that its March 27, 1946, rating 
decision, which established service connection for a shrapnel 
wound scar of the right foot and assigned a noncompensable 
rating, was clearly and unmistakably erroneous, and granted 
entitlement to a 10 percent evaluation, effective December 
23, 1945; in this rating action, the RO also denied 
entitlement to increased ratings for the residuals of a shell 
fragment wound of the right popliteal space Muscle Group XIII 
and for right varicosities, scabies, treated.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On his August 1999 VA Form 9 (Appeal to the Board), the 
veteran requested that he be afforded the opportunity to 
testify at a hearing before a Member of the Board (now known 
as a Veterans Law Judge) in Washington, DC.  In a signed 
October 2004 statement, which was received at the Board that 
same month, however, the veteran indicated that he was 
physically and financially unable to attend the central 
office hearing, which was scheduled to take place in November 
2004.  The veteran instead stated that he wished to testify 
in person before a Veterans Law Judge at a hearing held at 
the local VA office.  Accordingly, this case must be remanded 
to afford the veteran the opportunity to appear at such a 
Board hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.707 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


